DETAILED ACTION
Reasons for Allowance 
Claims 4, 16 and 20 are cancelled.  
Claims 1-3, 5-15, 17-19,  and 21-23 (new claim added) are allowed. 
The following is an examiner’s statement of reasons for allowance:
Seung et al (U.S. 20100266175 A1), “IMAGE AND DATA SEGMENTATION”, teaches about segmentation or detection of objects and their boundaries in images (or other data sets) do not rely on machine learning approaches that aim to minimize pixel-level agreement between a computer and a human. Also, a system is applied to forming segments of items represented in a data set. The system includes a segmentation apparatus configured to accept the data set representing a plurality of items, wherein the segmentation apparatus includes an input for accepting a data representation of segmentation parameters for controlling operation of the segmentation apparatus according to a segmentation procedure.
Guotai Wang et al, “Automatic Brain Tumor Segmentation using Cascaded Anisotropic Convolutional Neural Networks”, teaches about a cascade of fully convolutional neural networks is proposed to segment multi-modal Magnetic Resonance (MR) images with brain tumor into background and three hierarchical regions: whole tumor, tumor core and enhancing tumor core. The cascade is designed to decompose the multi-class segmentation problems into a sequence of three binary segmentation problems according to the subregion hierarchy. The whole tumor is segmented in the first step and the bounding box of the result is used for the tumor core segmentation in the second step. The enhancing tumor core is then segmented based on the bounding box of the tumor core segmentation result.
Mazo (U.S. 20180240235), “CONVOLUTIONAL NEURAL NETWORK FOR SEGMENTATION OF MEDICAL ANATOMICAL IMAGES”, teaches about The systems, methods, apparatus, and/or code instructions described herein improve performance of a computing device that executes the trained multi-slice FCN for automatically segmenting one or more predefined anatomical features of a 2D slice of a 3D anatomical image. The improvement in performance may be based on an increase in accuracy, sensitivity, specificity, and/or Dice score, of segmenting the predefined anatomical feature(s).Also, it teaches about improve performance of an imaging machine that captures medical images, by reducing the utilization of the imaging machine.

However, the combination of Seung et al, Guotai et al and Mazo, either alone or in combination, fails to disclose:
An image segmentation method for a computer device, comprising: 
obtaining a plurality of sample images; 
calling an initial model to input the plurality of sample images into the initial model, and to train the initial model based on the plurality of sample images to obtain an image segmentation model; 
based on the initial model, determining a number of image segmentation modules according to a number of types of pixels of the plurality of sample images, wherein different image segmentation modules are used for segmenting different regions of an image; and 
calling the image segmentation model in response to obtaining a first image to be segmented, and segmenting the first image by using the image segmentation model based on a plurality of image segmentation modules that are sequentially arranged, to output a second image, comprising: 
for two adjacently arranged image segmentation modules of the plurality of image segmentation modules, segmenting, based on a first image segmentation module arranged ahead of the two adjacent image segmentation modules, a third image to obtain a first segmentation result; 
obtaining a fourth image by cropping the third image based on the first segmentation result;
 segmenting, based on a second image segmentation module arranged behind of the two adjacent image segmentation modules, the fourth image to obtain a second segmentation result.
wherein: the plurality of image segmentation modules respectively correspond to one type of pixels;
 and during obtaining of a segmentation error of a segmentation result of each image segmentation module using a loss function in a training process of the initial model, a weight of a type in the loss function corresponding to the image segmentation module is greater than a weight of another type in the loss function.

Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/            Examiner, Art Unit 2665                                                                                                                                                                                            
/BOBBAK SAFAIPOUR/            Primary Examiner, Art Unit 2665